Citation Nr: 1014141	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an overpayment of disability compensation benefits in 
the amount of $1,775.00 (due to the death of the Veteran's 
spouse) was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that an overpayment of disability benefits had 
been received by the Veteran.  The Veteran disagreed and 
contested the validity of the debt.  In July 2009, the 
Veteran testified before the undersigned at a Travel Board 
hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's appeal so that she is afforded every possible 
consideration.

The Veteran contends that an overpayment of disability 
compensation benefits in the amount of $1,775.00 (due to the 
death of the Veteran's spouse) was not properly created.  In 
July 2009, the Veteran testified that she verbally and in 
writing notified VA of her spouse's death in April 2006 and 
submitted a copy of his death certificate along with her 
claim for Dependency and Indemnity Compensation (DIC).  She 
further testified that she received correspondence indicating 
that she would stop receiving additional benefits for her 
spouse due to her changed marital status.  While a computer-
generated notice dated in May 2007 indicates that VA received 
the Veteran's application for DIC benefits and a copy of the 
death certificate in April 2006, copies of the Veteran's DIC 
claim, rating decision that awarded DIC benefits, April 2006 
report of contact, and correspondence to the Veteran 
indicating that she would no longer received an allowance of 
benefits for her spouse are not contained within the claims 
file.  Because these records are pertinent to the Veteran's 
claim, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims file all records pertinent to the 
issue of the propriety of the creation of 
the overpayment of disability compensation 
benefits to specifically include the 
Veteran's DIC claim, rating decision 
awarding DIC benefits, and reports of 
contact and correspondence regarding the 
overpayment of benefits.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

